Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 17, the recitation “wherein the imaging system is an imaging system for a vehicle” is a statement of intended use because the environment in which the imaging system is used does not impart any structural or functional limitation to the imaging system. Even if it were given patentable weight, the invention as claimed is known to be used in automobiles to assist in determining road conditions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 13, 15-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasawa et al. (US 9930263 B2 A1.) hereinafter “Terasawa”.
Regarding claim 1, 18, Terasawa
Terasawa discloses 1. An imaging system (Terasawa, Imaging apparatus Fig. 1, Fig. 2) comprising: 
A) an electronic shutter (Electronic shutter, col 7 line 24) operable in 
i) a first state with a first transparency (ST104) and 
ii) a second state with a second transparency that is lower than the first transparency (ST108); 
B) an image sensor having an array of imaging pixels (“the imaging device may include a plurality of pixels.” Col. 2 lines 64-63), wherein the image sensor is configured to capture a first image (ST105) while the electronic shutter is in the first state (ST104) and capture a second image (ST109) while the electronic shutter is in the second state (ST108); and
C)  image processing circuitry configured to generate a single high dynamic range image using the first and second images (“Those two images are added and output as high dynamic range (HDR) image data”.  In the imaging apparatus, two pieces of image data are acquired with the transmittance of the transmittance adjustment unit being set to the second transmittance (appropriate transmittance). Those two images are added and output as high dynamic range (HDR) image data. As a result, for example, high-dynamic-range image data that holds gradation of high luminance signals can be output. Col. 2 lines 51-57.)
Regarding claim 5 Terasawa
Terasawa discloses 5. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the electronic shutter (Electronic shutter, col 7 line 24) comprises a layer of liquid crystal material. (Terasawa, Fig. 1 liquid crystal ND filter 12).
Regarding claim 13 Terasawa
Terasawa discloses 13. The imaging system defined in claim 1(Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the electronic shutter has a uniform transparency across its footprint. ((25) In the imaging apparatus, the transmittance adjustment unit may be a liquid crystal ND (Neutral Density) filter. Col. 3 lines 20-22) 
Regarding claim 15 Terasawa
Terasawa discloses 15. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), 
wherein the image sensor is configured to capture the first image using an integration time having a first magnitude, wherein the image sensor is configured to capture the second image using a second integration time having the first magnitude, and wherein the first magnitude is greater than 10 milliseconds. (Terasawa, (55) It should be noted that in this embodiment, it is necessary to change the transmittance of the liquid crystal ND filter 12 from the first transmittance to the second transmittance during a period of time between imaging and the next imaging (for example, 16.7 ms) in the high frame rate imaging. A change in transmittance in such a short period of time can be realized by using the liquid crystal ND filter 12 having high-speed responsiveness. Col. 9, 20-25, col. 11 30-36).
Regarding claim 16 Terasawa
Terasawa discloses 16. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the image sensor is configured to capture the first image using an integration time having a first magnitude and wherein the image sensor is configured to capture the second image using a second integration time having a second magnitude that is different than the first magnitude. (Terasawa, (88) As another example, for example, the system controller 19 may change the first transmittance on the basis of the second transmittance. In this case, each time the system controller 19 calculates the second transmittance, the system controller 19 causes the storage unit 18 to store the second transmittance, to generate a history of the second transmittance. (89) The system controller 19 then changes the first transmittance on the basis of the change tendency of the second transmittance. For example, when the change tendency of the second transmittance tends to increase, the system controller 19 changes the first transmittance so as to be increased, and when the change tendency of the second transmittance tends to decrease, the system controller 19 changes the first transmittance so as to be reduced.  (91) In the description of the first embodiment, as an example, the case has been described in which when the exposure amount at the time the image data of the first frame is captured is large, the exposure amount at the time the image data of the second frame is captured is reduced (the second transmittance is reduced) accordingly. On the other hand, when the exposure amount at the time the image data of the first frame is captured is small, the exposure amount at the time the image data of the second frame is captured can be increased (the second transmittance can also be increased) accordingly. Col. 13 lines 20-30).
Claim Rejections - 35 USC § 103
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasawa in view of He et al. (US 20090109309 A1) hereinafter “He”.
Regarding claim 2 Terasawa-He
Terasawa further discloses 2. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), further comprising: 
a lens module (Lens system) . . . the electronic shutter (Electronic shutter, col 7 line 24) and the image sensor (The imaging device 13 is constituted by a CMOS (Complementary Metal Oxide Semiconductor) sensor, a CCD (Charge Coupled Device) sensor, or the like). ([0055])
Terasawa does not explicitly discloses “that is interposed between”
However, in a similar field of endeavor, He discloses “that is interposed between” (He, FIG. 5, Camera, wherein a lens assembly 14 that is disposed between electronic shutter 16, image sensor 18, [0057]).
Therefore,  the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus by interpos[ing] its lens system between the electronic shutter and image sensor as suggested by He to “allows for the overall camera 12 to be able to operate over a wider range of lighting conditions.” (He, [0057]).
Regarding claim 3 Terasawa-He
Terasawa discloses 3. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), further comprising: 
a lens module (lens system 10), wherein the electronic shutter (Electronic shutter, col 7 line 24) . . . the lens module (lens system 10) and the image sensor (imaging device 13).
Terasawa does not explicitly disclose “is interposed between”.
However, in a similar field of endeavor, He discloses “is interposed between” (He, FIG. 6, Camera, wherein an electronic shutter 16 is disposed between a lens assembly 14 and image sensor 18, [0058]).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus by interpos[ing] its lens system between the electronic shutter and image sensor as suggested by He in order to achieve “more reliable shutter for use with compact cameras.” (He, [0057]).
Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasawa in view of Kim et al. (US KR 101434916) hereinafter “Kim”.
Regarding claim 4 Terasawa-Kim
Terasawa discloses the invention substantially as claimed 4. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the electronic shutter (Terasawa, Electronic shutter, col 7 line 24) . . .
Terasawa does not explicitly disclose “forms a package cover for the image sensor.”
However, kim discloses “forms a package cover for the image sensor.” (cover (wall) Kim, “The physical shutter mounted on the camera functions as an electronic shutter in that it normally covers the image sensor or the film so as not to be irradiated with light and is opened only at a necessary moment and exposes to the light.” (Kim, [0082]).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus by “forms a package cover for the image sensor.” so as not to be irradiated with light and is opened only at a necessary moment and exposes to the light” (Kim, [0082]).
Claim Rejections - 35 USC § 103
Claim 6-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasawa in view of Zhou et al. (US 11199735 B2) hereinafter “Zhou”.
Regarding claim 6 Terasawa-Zhou
Terasawa discloses 6. The imaging system defined in claim 5 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the electronic shutter 
Terasawa does not explicitly disclose comprises first and second electrodes and wherein the layer of liquid crystal material is interposed between the first and second electrodes.
However, Zhou discloses comprises first and second electrodes (two transparent electrodes 202d and 202e) and wherein the layer of liquid crystal material (“a layer 202a having liquid crystal modules.” Col. 4 lines 5-6) is interposed between the first and second electrodes. (two transparent electrodes 202d and 202e, Fig. 2A-2C).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus as suggested by Zhou in order to enhance optical imaging quality (Zhou, Col. 1 7-9).
Regarding claim 7 Terasawa-Zhou
Terasawa discloses 7. The imaging system defined in claim 6 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the electronic shutter (Electronic shutter, col 7 line 24) 
Terasawa does not explicitly disclose comprises first and second transparent substrates wherein the first electrode is interposed between the layer of liquid crystal material and the first transparent substrate, and wherein the second electrode is interposed between the layer of liquid crystal material and the second transparent substrate.
However, Zhou discloses comprises first and second transparent substrates wherein the first electrode is interposed between the layer of liquid crystal material and the first transparent substrate, and wherein the second electrode is interposed between the layer of liquid crystal material and the second transparent substrate. (Zhou, Fig. 2A-2C LC molecules sandwiched between transparent electrode 202d transparent electrode 202e. Note that the “two transparent electrodes 202d and 202e”, reads on the claimed “the first electrode” and “first transparent substrate” and “the first electrode” and “first transparent substrate” respectively).
Regarding claim 8 Terasawa-Zhou
Zhou discloses 8. The imaging system defined in claim 7 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the electronic shutter comprises first and second linear polarizers (Vertically arranged Polarizer 202B and Horizontally arranged Polarizer 202C, Fig. 2A) and wherein the layer of liquid crystal material (LC Molecules 202a) is interposed between the first and second linear polarizers. (Zhou, LC molecules 202a is disposed between Vertically arranged Polarizer 202b and Horizontally arranged Polarizer 202c, Fig. 2A-C).
Regarding claim 9 Terasawa-Zhou
Terasawa discloses 9. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the electronic shutter (Terasawa, Electronic shutter, col 7 line 24) comprises:
Terasawa does not explicitly disclose
a tunable polarization rotator; 
a first linear polarizer, wherein the tunable polarization rotator is interposed between the first linear polarizer and the image sensor; and 
a second linear polarizer interposed between the tunable polarization rotator and the image sensor. 
However, Zhou discloses 
a tunable polarization rotator (Fig. 2A-C, LC molecules 202a “can be used to induce the rotation of the polarization of the incident light” Col. 4, 31-34, Col. 4 lines 16-46); 
a first linear polarizer (202b), wherein the tunable polarization rotator (“a layer 202a having liquid crystal modules”) is interposed between the first linear polarizer (202b) and the image sensor (Zhou, Fig. 2A-2C, First/Front polarizer or “vertically arranged polarizer 202b”, LC molecules 202a, and image sensor (not shown in figure) that receives the incident light after being adjusted by 202a (“incident lights in the FOV are adjusted before the image sensor receives them” Col. 2 lines 64-66); and 
a second linear polarizer (202e ) interposed between the tunable polarization rotator (LC molecules 202a) and the image sensor. (Zhou, Fig. 2A-2C, LC molecules 202a, Rear/second polarizer or “Horizontally arranged polarizer 202e”, and image sensor (not shown in figure) that receives the incident light after being adjusted by 202a).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus as suggested by Zhou in order “to control adjustment of a light transparency level at a pixel on the optical filter based on a light intensity distribution detected by a pre-sensor.” (Col. 1 40-43).
Regarding claim 10  Terasawa-Zhou
Terasawa discloses 10. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein there is . . . the image sensor (image sensor) and the electronic shutter (Electronic shutter, col 7 line 24).
Terasawa does not explicitly disclose an air gap between
However, Zhou discloses an air gap between (Fig. 7-8, there is a gap between the shutter and sensor).
Therefore,  the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus as suggested by Zhou since “The air gap can provide the image sensor integrated chip 200 with a good QE within the near infrared (NIR) region of the electromagnetic spectrum (e.g., in a range of wavelengths between approximately 600 nm and approximately 940 nm). “ (Chou1 Col. 5 lines 8-12).
Regarding claim 14 Terasawa-Zhou
Terasawa discloses 14. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the electronic shutter (Electronic shutter, col 7 line 24 )
Terasawa does not explicitly disclose has a plurality of independent segments that each cover a subset of the image sensor.
However, Zhou discloses has a plurality of independent segments that each cover a subset of the image sensor. (Zhou, “different zones in the field of view (FOV) of an optical image sensor.” Col. 2 41-43     As shown, the smart optical filter 100 in accordance with disclosure is placed in front of the camera. The smart optical filter 100 can be configured to adjust light transparency at different zones on the smart optical filter 100 such that light transparency at a zone on the smart optical filter 100 corresponding to the bottom right zone can be adjusted to block most of the lights at that spot from hitting the image sensor of the camera; and light transparency at a zone on the smart optical filter 100 corresponding to the bottom left pixel can be adjusted to let most of the lights at that zone through to hit the image sensor of the camera. As shown, this can result in the bottom two zones of the image showing the details of the objects, which is an improvement over the image shown in FIG. 1B.” Col. 3 lines 29-44. See also Col. 5 lines 14-22).
Therefore,  the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus as suggested by Zhou in order to overcome the “challenge for optical image sensors to produce quality images when there are brightness variations in different zones in the field of view (FOV) of an optical image sensor.”  (Zhou, Col. 2 lines 40-47, Col. 3 lines 29-44).
Claim Rejections - 35 USC § 103
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasawa in view of YEH (US 20200052019 A1) hereinafter “YEH”.
Regarding claim 11 Terasawa-YEH
Terasawa discloses 11. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), further comprising: 
Terasawa does not explicitly disclose transparent adhesive formed between the image sensor and the electronic shutter.
However, YEH discloses transparent adhesive formed between the image sensor and the electronic shutter (Fig. 8, bonding layer 840 formed between cover glass 250 image sensor 229).
 Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus as suggested by YEH in order to provide bonding (YEH, [0051]).
Regarding claim 12 Terasawa-YEH
Terasawa discloses 12. The imaging system defined in claim 11 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), 
Terasawa does not explicitly disclose wherein the image sensor comprises microlenses formed over the array of imaging pixels, the imaging system further comprising: 
a low-index layer formed between the microlenses and the transparent adhesive.
However, YEH discloses wherein the image sensor (pixel array 214) comprises microlenses (microlens 220) formed over the array of imaging pixels (pixel array 214), the imaging system further comprising: 
a low-index layer (low-index layer 430 or 530 Fig. 4-5) formed between the microlenses (microlens array 220 Fig. 2,  224) and the transparent adhesive (a low-index layer 530 formed between microlens 224 and the bonding layer 510, Fig. 5 “ [0032] Bonding layer 540 may be an epoxy”2).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus as suggested by YEH in order to prevent “layer delamination” (YEH, [0002]).
Claim Rejections - 35 USC § 103
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasawa in view of Gruver (20200310013 A1).
Regarding claim 17 Terasawa-Gruver 
Terasawa does not explicitly disclose 17. The imaging system defined in claim 1 (Terasawa, Imaging apparatus Fig. 1, Fig. 2), wherein the imaging system is an imaging system (Terasawa, Imaging apparatus Fig. 1, Fig. 2) ....
Terasawa does not explicitly disclose for a vehicle. 
However, Gruver discloses for a vehicle (Dynamic matrix filter for vehicle image sensor, title).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Terasawa, Imaging apparatus in automobile as suggested by Gruver to enable “the image sensor” ... “to resolve the traffic signal color without having the sensor flooded with bright 9930light.” (Gruver, [0015]).
Claim Rejections - 35 USC § 103
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasawa in view of Qin et al. (US 8836807 B2) hereinafter “Qin”. 
Regarding claim 19 Terasawa-Qin
Terasawa discloses 19. The method defined in claim 18, wherein capturing the first image comprises capturing the first image with an image sensor ... (Terasawa, Col. 13 lines 1-30).
Tersawa does not explicitly disclose using a first integration time having a given duration and wherein capturing the second image comprises capturing the second image with the image sensor using a second integration time having the given duration.
However, Qin discloses using a first integration time having a given duration and wherein capturing the second image comprises capturing the second image with the image sensor using a second integration time having the given duration. (Qin, a high dynamic range image in an image sensor wherein the first integration time T1 is greater than the second integration time T2. Col. 3 lines 25-28).
Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Terasawa’s imaging apparatus as suggested by Qin in order to “output the high dynamic image data with random first integration time and second integration time.” (Qin, Col. 2 lines 56-58)
Claim Rejections - 35 USC § 102
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duckett et al. (US 10924689 B1) hereinafter “Duckett”.
Regarding Claim 20 Duckett
Duckett discloses 20. An imaging system (Duckett,  FIG. 15 shows a block diagram of system including an endoscope device and an image capture device according to some embodiments “ (17) FIG. 16 is a flowchart of a process for producing high dynamic range images according to some embodiments.” Col. 4 lines 18-22. “The techniques herein make use of the polarization-sensitive image sensor to capture multiple images of a single scene at various intensity levels determined by the polarization angle of each pixel as well as the state of the polarization control element.” Col. 8 lines 50-54) comprising: 
a) an array of imaging pixels; (Duckett, image sensor 216, Fig. 1, Fig 2, Fig. 3, “an image sensor configured with pixels” Col. 1 lines 64-67, Col. 7 lines 27-31).
b) a tunable electronic shutter (Duckett, “(23) Polarization control element 109 is preferably an adjustable polarization control element which is able to vary the polarization properties of the image light over time. For example, polarization control element 109 may be a rotating polarizer which in operation is rotated to vary polarization direction of the light passed to image sensor 216.” Col. 5 lines 15-20).
c) control circuitry configured to place the tunable electronic shutter in a first mode while capturing a first image using the array of imaging pixels and place the tunable electronic shutter in a second, different mode while capturing a second image using the array of imaging pixels (Duckett, S1608, “The techniques herein make use of the polarization-sensitive image sensor to capture multiple images of a single scene at various intensity levels determined by the polarization angle of each pixel  as well as the state of the polarization control element.” Col. 8 lines 50-54); and 
d) image processing circuitry (System Controller 50, Fig. 15 to perform the method of Fig. 16, Col. 13 lines 1-4) configured to generate a single high dynamic range image using the first and second images. (Duckett, Fig.16. COMBINE MULTIPLE IMAGES TO CREATE SINGLE COMBINED HDR IMAGE 1610.)  The processor adapted to receive image data from the image sensor and generate a high dynamic range (HDR) image therefrom.” Col. 2 lines 8-11).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura et al. (US 20140055661 A1)
US 20150029389 A1 [0077] FIG. 8
US7917026 B2 See all Figures
US20100045847 A1 (Figures Integrated image sensor with shutter and digital camera) 
Lapstun (US 20190162950 A1)
Lin et al. (US 7917026 B2)
(US 6636278 B1), Device for The Local Attenuation of The Light Intensity in The Field of Vision of a Light-sensitive Monitoring Device
US 20030090012 A1 Methods of Making Polarization Rotators and Articles Containing the Polarization Rotators

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/             Examiner, Art Unit 2481                                                                                                                                                                                           /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chou US 10367023 B1
        2 Epoxy resins are usually colorless and absolutely transparent. This is why they are so often used for applications where objects or collectibles are cast in resin. But transparent resin is also very often used for the manufacturing of self-built aquariums or terrariums. There are, however, many other conceivable applications for which you might want to color the resin. https://fluid-painting.com/en/epoxy-resin-guide/